Chalmers, C. J.,
delivered the opinion of the court.
It is quite generally agreed that where the seller of goods delivers them to a common carrier to be transported to the purchaser, the goods are considered as delivered to the purchaser in the absence of exceptional circumstances showing a contrary intention. Whether the same rule obtains where goods are forwarded through a common carrier by a principal to his factor for sale, and for the purpose of liquidating an existing indebtedness, is a question on which the authorities are divided. It was held in the case of Bonner v. Marsh, 10 S. & M. 376, that even where a bill of lading had been made out in the name of the factor and forwarded to him, and the object was to pay off the debt of the consignor to the consignee, a delivery to the carrier was not a delivery to the consignee, and that the property was liable in the hands of the carrier to attachment by the creditors of the consignor; and the doctrine was reaffirmed in the much later case of Dickman v. Williams, 50 Miss. 500. In both cases the question received careful consideration, and, though it seems to have been held otherwise in other States, we will adhere to our decisions on the subject. It is after all, as all the authorities agree, very much a question of intention, and perhaps the actual intention of the parties is quite as often one way as the other. In the case in hand it is admitted that there was no intention of transferring the title, or of parting with the control over the cotton shipped, except so far as the law will deduce it from the fact of shipment, and the making out and forwarding of the bill of lading. It is to be observed that in neither of the cases cited, nor in the one at *186bar, does it appear that the bill of lading had come to the hands of the consignee, though in all the cases it had been forwarded to him. Affirmed.